United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hartford, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Neil P. Ryan, for the appellant
Office of Solicitor, for the Director

Docket No. 11-656
Issued: November 2, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 19, 2011 appellant filed a timely appeal from a December 1, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury in the performance of duty on April 14, 2009.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 2, 2010 appellant, then a 59-year-old mail handler, filed a traumatic injury
claim alleging that he sustained lower back pain on April 14, 2009 due to bending and removing
items from a postal container.2 He returned to work on June 29, 2009.
OWCP informed appellant in an April 13, 2010 letter that additional evidence was
needed to establish his claim. It gave him 30 days to submit a statement detailing the April 14,
2009 employment incident and medical reports offering a physician’s reasoned opinion as to
how the incident contributed to the alleged injury. Appellant furnished an April 14, 2009
hospital record diagnosing work-related back pain.3
In an April 21, 2010 letter, the employing establishment controverted the claim, asserting
that the medical evidence was deficient.
By decision dated May 18, 2010, OWCP denied appellant’s claim, finding the evidence
insufficient to establish that the April 14, 2009 occurred as alleged.
Appellant requested reconsideration on August 31, 2010 and submitted new evidence. In
April 23 and May 8, 2009 medical notes, Dr. Todd W. Mailly, a Board-certified orthopedic
surgeon, related that appellant experienced persistent back discomfort and right radicular
symptoms. In a May 26, 2009 note, he specified that a magnetic resonance imaging (MRI) scan
performed on May 19, 2009 exhibited stable, multilevel degenerative disc disease in the lower
lumbar spine, facet arthropathy and right foraminal narrowing, particularly at the L5-S1.4
Dr. Mailly released appellant to modified duty. He acknowledged in an August 31, 2009 report
that he “[did] not know much about what happened” on April 14, 2009 and opined that appellant
sustained “a gradual spontaneous worsening of his lumbar spine condition” that was not unusual
for his age. Dr. Mailly later remarked in a February 8, 2010 note that appellant’s condition was
worsening.
In a June 29, 2010 report, Dr. Thomas J. Stevens, a Board-certified orthopedic surgeon,
related that appellant had chronic back pain that resurfaced on April 14, 2009. He also
mentioned that appellant’s job duties included the unloading of mail. On physical examination,
Dr. Stevens observed depressed deep tendon reflexes and minor discomfort during the straight
leg raise maneuver. X-rays of the lumbar spine and pelvis showed mild spondylotic L5-S1
2

Appellant originally filed a traumatic injury claim related to an August 31, 1995 work incident, which was
accepted by OWCP for temporary aggravation of a lumbar strain. On April 27, 2009 he submitted a notice of
recurrence alleging that he reinjured his back on April 14, 2009 while removing mail from a postal container. By
decision dated September 4, 2009, OWCP denied the claim. At a December 9, 2009 telephonic hearing, OWCP’s
hearing representative advised appellant to file a (Form CA-1) with respect to the April 14, 2009 event. She
thereafter affirmed the denial of the recurrence of disability claim on February 25, 2010. OWCP combined the two
claims for administrative purposes.
3

The author’s signature was illegible.

4

The evidence of record includes a May 19, 2009 MRI scan report from Dr. Stephen I. Zink, a Board-certified
diagnostic radiologist.

2

changes. In an August 10, 2010 report, Dr. Stevens diagnosed chronic lumbar strain causally
related to appellant’s employment.
On December 1, 2010 OWCP modified the May 18, 2010 decision to reflect that the
April 14, 2009 employment incident occurred as alleged, but denied the claim on the grounds
that the medical evidence did not sufficiently establish that the accepted incident led to
appellant’s lower back condition.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his claim by the weight of reliable, probative and substantial evidence,5
including that he is an “employee” within the meaning of FECA and that he filed his claim
within the applicable time limitation.6 The employee must also establish that he sustained an
injury in the performance of duty as alleged and that his disability for work, if any, was causally
related to the employment injury.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.8
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.9
ANALYSIS
The evidence of record supports that appellant removed mail from a postal container on
April 14, 2009. The Board finds, however, that the medical evidence was insufficient to
establish that this employment incident caused appellant’s lower back injury.
5

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

6

R.C., 59 ECAB 427 (2008).

7

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

8

T.H., 59 ECAB 388 (2008).

9

I.J., 59 ECAB 408 (2008).

3

In a June 29, 2010 report, Dr. Stevens indicated that appellant sustained chronic back
pain and was symptomatic on April 14, 2009. He also pointed out that appellant’s work for the
employing establishment involved the unloading of mail. Following a physical examination and
review of x-ray results, Dr. Stevens found mild spondylotic L5-S1 changes. In an August 10,
2010 report, he diagnosed chronic lumbar strain related to appellant’s employment. While
Dr. Stevens supported causation, his opinion did not contain sufficient medical rationale
explaining how removing mail from a postal container pathophysiologically caused the lumbar
condition.10 Moreover, he did not base his opinion on a complete factual background as he did
not obtain a detailed history of the April 14, 2009 incident.11
Conversely, Dr. Mailly opined in an August 31, 2009 report that appellant’s “gradual
spontaneous worsening” of his lumbar condition, which entailed multilevel degenerative disc
disease, facet arthropathy and right foraminal narrowing, was characteristic of aging. He added
that he was unaware of the details surrounding the April 14, 2009 incident. As Dr. Mailly’s
opinion did not attribute appellant’s injury to his federal employment, it cannot establish his
claim.
The remaining evidence lacked probative value as none offered an opinion addressing the
cause of appellant’s lower back condition.12 In the absence of well-reasoned medical opinion on
the issue of causal relationship, appellant failed to meet his burden.
Appellant contends on appeal that OWCP improperly developed his claim as a new
traumatic injury rather than a recurrence of the accepted August 31, 1995 temporary lumbar
strain aggravation. A recurrence of disability means “an inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition which had resulted
from a previous injury or illness without an intervening injury or new exposure to the work
environment that caused the illness.”13 In the present case, appellant did not allege a
spontaneous change in his condition. Instead, he clearly explained in the Form CA-1 that
intervening employment activity on April 14, 2009, more than 13 years after the original injury,
contributed to lower back pain. Therefore, OWCP properly developed the matter as a claim for a
new traumatic injury.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
10

Joan R. Donovan, 54 ECAB 615, 621 (2003); Ern Reynolds, 45 ECAB 690, 696 (1994). See also See George
Randolph Taylor, 6 ECAB 986, 988 (1954) (a medical opinion not fortified by medical rationale is of little probative
value).
11

See M.W., 57 ECAB 710 (2006); James A. Wyrick, 31 ECAB 1805 (1980) (medical opinions based on an
incomplete or inaccurate history are of diminished probative value). The Board notes that Dr. Stevens identified the
unloading of mail as one of appellant’s job duties in the June 29, 2010 report. However, he did not specify that
appellant performed this activity on April 14, 2009.
12

See J.F., Docket No. 09-1061 (issued November 17, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).

13

J.F., 58 ECAB 124 (2006); 20 C.F.R. § 10.5(x).

4

CONCLUSION
The Board finds that appellant did not establish that he sustained a traumatic injury in the
performance of duty on April 14, 2009.
ORDER
IT IS HEREBY ORDERED THAT the December 1, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 2, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

